UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


REUBEN AVENT,

                                      Plaintiff,                      1:19-cv-0831 (BKS/DJS)

v.

PLATINUM PLUS AUTO PROTECTION,
CHRISTINA STRAIN, and PAYLINK DIRECT,

                                      Defendants.


Appearances:

Plaintiff, pro se:
Reuben Avent
New York, NY 10039

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

         Plaintiff Reuben Avent, commenced this action pro se on July 11, 2019, alleging that the

Defendants violated his civil rights under 42 U.S.C. §§ 1981, 1983 and 1988. (Dkt. No. 1). This

matter was assigned to United States Magistrate Judge Daniel J. Stewart who, on July 29, 2019,

issued a Report-Recommendation recommending that Plaintiff’s claims under §§ 1983 and 1981

be dismissed without prejudice and that Plaintiff’s claims under § 1988 be dismissed with

prejudice. (Dkt. No. 5). Magistrate Judge Stewart advised Plaintiff that under 28 U.S.C. §

636(b)(1), he had fourteen days within which to file written objections to the report, and that the

failure to object to the report within fourteen days would preclude appellate review. (Dkt. No. 5,

at 8).

         No objections have been filed. As no objections to the Report-Recommendation have

been filed, and the time for filing objections has expired, the Court reviews the Report-
Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y.

2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment. Having reviewed

the Report-Recommendation for clear error and found none, the Report-Recommendation is

adopted in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 5) is ADOPTED in its entirety;

and it is further

        ORDERED that Plaintiff’s claims under 42 U.S.C. §§ 1983 and 1981 are DISMISSED

without prejudice; and it is further

        ORDERED that Plaintiff’s claim under 42 U.S.C. § 1988 is DISMISSED with

prejudice; and it is further

        ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.




Dated: September 16, 2019
       Syracuse, New York




                                              2
